TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00705-CV



                                      In re Daniel Atwater


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied and this Court’s temporary stay of the

trial court’s order is vacated. See Tex. R. App. P. 52.8(a), 52.10.




                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Pemberton, Rose and Goodwin

Filed: January 6, 2011